Citation Nr: 1037950	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 
1988 and February 1991 to May 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in part, denied the Veteran's claim of 
entitlement to service connection for a left knee disability.

Pursuant to the Veteran's request, he was scheduled for a Travel 
Board hearing before a Veterans Law Judge in March 2009.  
However, the Veteran failed to appear for that hearing.  A 
postponement was not requested or granted.  The Veteran has not 
asserted any good cause for missing the hearing or requested that 
it be rescheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  38 C.F.R. 
§ 20.702 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

VA treatment records dated up to January 2009 are in the claims 
folder.  Included is a September 2008 record noting the Veteran's 
complaints of pain and "wobbly feeling" in the knees.  The 
clinician indicated that knee films would be obtained that day 
and reviewed.  Review of the treatment records in the claims 
folder fails to show any follow up of the September 2008 record.  
Because VA is on notice that there are records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand, all outstanding VA 
treatment records, to specifically include any knee films from 
September 2008, should be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that his left knee disability 
pre-existed service and was aggravated in 1986 in California.  
See Notice of Disagreement, received in August 2007.  Records 
show that from June to July 1982, prior to service entry, that 
the Veteran was hospitalized after he injured his left knee doing 
karate, and required arthroscopy, arthrotomy, and meniscal 
repair.  The discharge diagnosis was internal derangement of the 
left knee, as a result of a partial medial collateral ligament 
tear and peripheral anterior horn tear of the left medial 
meniscus.  Service treatment records show a normal lower 
extremity evaluation on the examination at service entry in 
February 1986.  In an October 2007 Report of Medical History, the 
Veteran indicated having/having had trick or locked knee.  Post-
service treatment records show that he reported injuring his left 
knee in 1982 and reinjuring it in 1986 (during service) and again 
in 1998.  The Veteran also stated that he tore his anterior 
cruciate ligament while in service.  On remand, the Veteran 
should be afforded an examination to determine whether his pre-
existing left knee disability was aggravated in service, taking 
into account his statements as to re-injury therein.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA treatment 
records, to specifically include any knee 
films from September 2008.  All efforts 
to obtain these records must be 
documented.  If such records are not 
available, such must be annotated into 
the record.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	 Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current left knee 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should opine whether the 
Veteran's pre-existing left knee 
disability was aggravated by his military 
service.  The examiner should elicit from 
the Veteran the aggravating event in 1986 
in California, and opine whether it is as 
least likely as not (a 50 percent 
probability or greater) that such an 
incident resulted in a chronic/permanent 
increase in severity beyond the natural 
progression of his left knee disability. 

The rationale for all opinions expressed 
must also be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should state such and provide rationale 
for that non- opinion.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


